Case 16-10559        Doc 77     Filed 02/21/19     Entered 02/21/19 08:33:19          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-10559
         Tom Nommensen

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2016.

         2) The plan was confirmed on 08/19/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/21/2016, 03/02/2018, 11/09/2018, 11/12/2018, 11/12/2018.

         5) The case was dismissed on 12/21/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $24,550.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-10559      Doc 77       Filed 02/21/19    Entered 02/21/19 08:33:19                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $47,240.24
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $47,240.24


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,394.50
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,473.77
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,868.27

 Attorney fees paid and disclosed by debtor:                $605.50


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 CALIBER HOME LOANS INC         Secured           299.42        299.42           299.42        279.53        0.00
 CALIBER HOME LOANS INC         Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE BANK USA           Unsecured     16,797.00     16,797.71        16,797.71            0.00       0.00
 COMMUNITY TRUST CREDIT UNION   Unsecured      8,872.00       8,872.60         8,872.60           0.00       0.00
 DISCOVER BANK                  Unsecured      7,123.00       6,971.89         6,971.89           0.00       0.00
 FAY SERVICING                  Secured             0.00          0.00             0.00           0.00       0.00
 FAY SERVICING                  Secured       39,966.77     39,966.77        39,966.77      37,312.44        0.00
 HOLIDAY SHORES WATERSPORTS     Unsecured           0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA     54,565.63        54,565.63            0.00       0.00
 INTERNAL REVENUE SERVICE       Priority      10,000.00     17,150.19        17,150.19            0.00       0.00
 LAKE COUNTY COLLECTOR          Secured        6,755.06       6,755.06         6,755.06      3,780.00        0.00
 NAVIENT SOLUTIONS INC          Unsecured     19,802.00     20,237.41        20,237.41            0.00       0.00
 NAVIENT SOLUTIONS INC          Unsecured     12,925.00     13,182.94        13,182.94            0.00       0.00
 NAVIENT SOLUTIONS INC          Unsecured     11,793.00     12,049.18        12,049.18            0.00       0.00
 NAVIENT SOLUTIONS INC          Unsecured     10,565.00     10,789.78        10,789.78            0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,996.00       2,941.68         2,941.68           0.00       0.00
 PEOPLES ENGY                   Unsecured           7.00           NA               NA            0.00       0.00
 SYNCB/LOW                      Unsecured      3,066.00            NA               NA            0.00       0.00
 CERTIFIED SERVICES INC         Unsecured         221.00           NA               NA            0.00       0.00
 CHASE                          Unsecured      6,413.00            NA               NA            0.00       0.00
 CITI                           Unsecured      3,150.00            NA               NA            0.00       0.00
 BBY/CBNA                       Unsecured         860.00           NA               NA            0.00       0.00
 BANK OF AMERICA                Unsecured      4,733.00            NA               NA            0.00       0.00
 BANK OF AMERICA                Unsecured      4,145.00            NA               NA            0.00       0.00
 BANK OF AMERICA                Unsecured      2,845.00            NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION     Unsecured     39,344.00     41,550.21        41,550.21            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-10559      Doc 77     Filed 02/21/19    Entered 02/21/19 08:33:19              Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim        Claim         Claim        Principal       Int.
 Name                            Class    Scheduled     Asserted      Allowed         Paid          Paid
 US DEPARTMENT OF EDUCATION   Unsecured     11,663.00    11,222.51     11,222.51            0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured      4,490.00      4,324.92      4,324.92           0.00        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00              $0.00                   $0.00
       Mortgage Arrearage                           $40,266.19         $37,591.97                   $0.00
       Debt Secured by Vehicle                           $0.00              $0.00                   $0.00
       All Other Secured                             $6,755.06          $3,780.00                   $0.00
 TOTAL SECURED:                                     $47,021.25         $41,371.97                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00                $0.00
        Domestic Support Ongoing                         $0.00                 $0.00                $0.00
        All Other Priority                          $17,150.19                 $0.00                $0.00
 TOTAL PRIORITY:                                    $17,150.19                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $203,506.46                 $0.00                $0.00


 Disbursements:

        Expenses of Administration                        $5,868.27
        Disbursements to Creditors                       $41,371.97

 TOTAL DISBURSEMENTS :                                                                    $47,240.24




UST Form 101-13-FR-S (9/1/2009)
Case 16-10559        Doc 77      Filed 02/21/19     Entered 02/21/19 08:33:19            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
